Citation Nr: 1744454	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  16-32 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for residuals of stroke as secondary to hypertension.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for eyes, neck, ears, and teeth ache secondary to migraine headaches.  

5.  Entitlement to service connection for chest pain and stomach pain as secondary to gastroesophageal reflux disease.

6.  Entitlement to service connection for diabetic foot condition secondary to diabetes.

7.  Entitlement to service connection for a hip disability.

8.  Entitlement to service connection for stiffness and numbness of hands and fingers.

9.  Entitlement to service connection for chronic elbow arthritis pain.

10.  Entitlement to service connection for chronic arthritis pain of the hands.

11.  Entitlement to service connection for arthritis of the feet.

12.  Entitlement to service connection for a skin condition.

13.  Whether new and material evidence has been submitted to reopen a claim for service connection for diabetes.

14.  Whether new and material evidence has been submitted to reopen a claim for service connection for hepatitis C.

15.  Whether new and material evidence has been submitted to reopen a claim for service connection for hepatitis B.

16.  Whether new and material evidence has been submitted to reopen a claim for service connection for gastroesophageal reflux disease.

17.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability.

18.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.

19.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability.

20.  Whether new and material evidence has been submitted to reopen a claim for service connection for peripheral neuropathy the left lower extremity secondary to diabetes.

21.  Whether new and material evidence has been submitted to reopen a claim for service connection for peripheral neuropathy of the right lower extremity secondary to diabetes.

22.  Whether new and material evidence has been submitted to reopen a claim for service connection for vision loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran serviced on active duty from September 1971 to October 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  Jurisdiction now resides with the RO in Los Angeles, California.


FINDING OF FACT

The Veteran died on July [redacted], 2017, during the pendency of this appeal.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 



ORDER

The appeal is dismissed.



		
KELLI A. KORDICH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


